EXHIBIT 10.11 STOCK APPRECIATION RIGHTS AGREEMENT RELATING TO A STOCK OPTION GRANTED UNDER THE DOW CHEMICAL COMPANY 1 The Dow Chemical Company (“the Company” or “Dow”) has delivered to you prospectus material pertaining to shares of Dow Common Stock covered by The Dow Chemical Company 1988 Award and Option Plan (“the Plan”). This instrument is referred to herein as “this Agreement.” Terms that are used herein and defined in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF TERMS AND CONDITIONS 1. This Agreement is in all respects subject to the provisions of the Plan, as the Plan may be amended from time to time. The Plan is incorporated by reference. In the event of any conflict between this Agreement and the Plan, as the Plan may be amended from time to time, the provisions of the Plan shall govern and this Agreement shall be deemed to be modified accordingly. 2. Subject to the vesting and exercise periods specified on the accompanying award letter to this Agreement and the conditions described below, this Agreement grants you the right to receive cash payment based on the appreciation between the exercise price of and the Fair Market Value of the Common Stock of the Company (“SAR”).Upon exercise of the SAR, the related Option shall be canceled automatically to the extent of the number of shares covered by such exercise. Conversely, if the related Option is exercised, the related SAR shall be cancelled automatically to the extent of the number of shares covered by the Option exercise. 3. Notice of the exercise of this SAR in whole or in part shall be made to Morgan Stanley Smith Barney via on-line trading, or Customer Service. Prior to notice of such exercise, you (or your successors) shall make arrangements satisfactory to the Compensation Committee for the payment of any taxes required to be withheld in connection with the exercise of this SAR under all applicable laws and regulations of any governmental authority, whether federal, state or local and whether domestic or foreign. The Company and its Subsidiaries and Affiliates (collectively and individually a “Dow Company”) and their directors, officers, employees, or agents shall not be liable for any delay in issuance or receipt of any shares pursuant to this Agreement. 4. This Agreement shall terminate and your rights under this Agreement shall be forfeited if your employment with any Dow Company is terminated for any reason other than death, disability or retirement, or Special Separation Situation. In the event of your death, disability, or retirement while employed by a Dow Company, this Agreement shall, except as provided below, terminate upon the earlier of (a) five years after your death, disability or retirement or (b) the original expiration date of this Agreement as specified on the attachments to this Agreement. In the event of your retirement, disability or death, your current year’s SAR will be prorated based on the time period worked during the year. If you take a leave of absence from a Dow Company, for any reason, your award under this Agreement will be subject to the leave of absence policy established by the Compensation Committee for Plan awards. For purposes of this Agreement, “retirement” is defined in your home country retirement policy in effect at the inception of this Agreement You shall be considered to be disabled for purposes of this Agreement in the event you, by reason of any medically determinable physical or mental impairment which can be expected to result in death or which can be expected to last for a continuous period of not less than 12 months, are receiving income replacement benefits for a period of not less than 3 months under an accident and health plan or arrangement covering employees of the Company.Your death or disability shall not accelerate the vesting period of SARs under this
